My first 
words are addressed to the President of the General 
Assembly, at its sixty-third session, my friend Miguel 
d’Escoto. I am pleased that the responsibility of 
presiding over our deliberations has fallen to a 
distinguished Latin American of such political and 
diplomatic eminence in his country and in the region. 
 The President has invited us — and because of its 
great importance we are obliged to comply with his 
suggestion — to focus our debate on the impact of the 
world food crisis on poverty and hunger in the world.  
 This Organization was founded at the end of a 
world conflagration in order to banish war forever and 
to prevent armed confrontations between nations or 
groups of nations. Although it has not been possible to 
avoid all such events, certainly it has acted as a 
deterrent force that has prevented wars that might have 
proved even more devastating. The nations of the 
world decided that it would be here that conflicts 
among its Members would be resolved.  
 Now we have to act on a conflict that is not 
between Member States, but is rather one of all States 
against hunger and poverty. It is difficult to explain 
why, if the world is producing sufficient food for all, 
854 million people find themselves in a state of food 
insecurity and more than 1.7 billion people are 
suffering from iron deficiency. In the last few days we 
have noted how hundreds of millions of dollars have 
been directed to rescue commercial enterprises, while 
we still view with indifference the fact that every year 
5.6 million children younger than 5 years are dying 
directly or indirectly because of malnutrition — that is 
640 each hour. In other words, since the moment when 
we began our deliberations this morning, 5,000 
children younger than 5 years have died. They did not 
die because of terrorist acts, which all condemn, nor 
because of natural disasters, which we all regret. They 
died for a reason as simple as it is tragic — they were 
poor. This situation is simply indefensible. 
 As part of the Millennium Development Goals 
(MDGs), we undertook to reduce the number of people 
suffering from hunger by one half and the number of 
people who live with an income of less than $1 per day 
by one half between 1990 and 2015. How can we meet 
this objective if the price of rice has risen by 74 per 
cent and that of wheat by 130 per cent? How can we 
meet this objective if more than one billion people who 
have escaped extreme poverty run the risk of suffering 
from hunger unless we do something to stop this 
upward spiral of food prices? 
 What is the point of ensuring that more people 
earn more than a dollar a day if the rise in food prices 
has in fact altered that measurement of extreme 
poverty? I do not want to suggest that nothing is being 
done. The World Food Programme is doing formidable 
work and donor countries have made extraordinary 
contributions to alleviate the crisis and bring food to 
the countries that need it most.  
 The deliberations of the Human Rights Council, 
the High-level Conference on World Food Security 
held at the headquarters of the Food and Agriculture 
Organization and the meeting of the High-level Task 
Force on the Global Food Security Crisis constitute 
additional expressions of the concern of international 
bodies. 
 But the fact is that we face a reality that has 
already caused social disruption and to which no 
immediate solution is in sight. The major mission of 
the United Nations is the preservation of peace, and 
peace is not just the absence of armed conflict between 
countries, but also lies in the tranquillity of nations and 
entails the elimination of adverse factors that may 
disturb that tranquillity.  
 As if skyrocketing food prices were not enough, 
they have now been compounded by unjustified 
speculation, which has raised the price of fuel to 
absurd levels. It is no longer just the exorbitant 
earnings of oil companies that are at stake; what is at 
stake now is the hunger of millions of people who have 
seen their efforts and hopes go up in smoke without 
even knowing what has hit them. 
 This means that we must see to it that from the 
United Nations reforms that have been so often 
postponed there emerges a strengthened General 
Assembly so that, as an expression of all its 
membership, it may act with authority in response to 
such situations as those before us today. The 
Constitution of almost all States of the world provides 
for the declaration of a state of emergency as a 
mechanism for dealing with imminent threats to 
national security or to social harmony. 
 
 
19 08-51606 
 
 I am convinced, and I want to say so today, that 
because of the price of food, we are facing a threat to 
social peace and that the General Assembly could so 
declare it so that all governmental forces, private 
initiatives and international bodies may coordinate 
their efforts in a crusade to rescue hundreds of millions 
of people from the clutches of poverty. 
 The world food price crisis cannot be dissociated 
from climate change, as if these two problems were not 
interrelated. Climate change has led to irregular crops 
through droughts and floods that have had such a 
severe effect on food stocks. 
 If the problem of the scarcity and the lack of food 
is something that we have to deal with 
comprehensively, we should take measures to mitigate 
the polluting effects of carbon, at least by market 
mechanisms or a limiting of carbon production. It is 
indispensable to develop more efficient technologies, 
such as wind and solar energy, to take the place of 
fossil fuels, if our response is not to remain a 
temporary palliative but may offer a lasting, 
sustainable solution; we must see to it, without further 
delay, that we tackle both problems, the food crisis and 
climate change, in an integral, comprehensive and 
consistent manner. 
 It is only thus that we will be able, without 
further delay, to arrive at responses that are not just 
stopgaps, but lasting, sustainable solutions. Indeed, 
ever-greater importance is to be attached to the way we 
relate to the ecosystems that sustain life throughout the 
world, and how that affects the survival of our species 
and civilization.  
 We must understand that the environmental 
agenda of the twenty-first century cannot be built on 
the basis of the idea of a conflict between the 
environment and the market, nor between the 
environment and trade barriers, but on the basis of 
opportunities which the market and trade offer to 
stimulate new ways of addressing the environmental 
issues that affect us all. 
 We know today that there is no intractable 
contradiction between conservation and development, 
as perhaps there might have appeared to be when the 
United Nations convened the first meeting to discuss 
the subject in 1972. Let us make no mistake. The 
opposite of conservation is not development, but waste. 
It is clear from the intimate relationship that exists 
between environmental problems and those that have to 
do with social and economic development that the best 
way to promote natural capital is to promote social 
capital. 
 The only way to create a different environment is 
to build a society free of the problems of poverty, 
underdevelopment and ignorance which today limit our 
capacity to establish harmonious relations among all 
social sectors, and between them and their natural 
environment. 
 We have the resources to do it: technology, 
scientific knowledge and, above all, political 
leadership and innovative capacity. But we can only 
succeed through a common approach to environmental 
management, shared by all the members of the global 
community who are already moving in this same 
direction. 
 The international community has been happy to 
see that on the other side of the Pacific, tensions have 
abated, but we note with concern that threats to 
international peace and security have emerged in other 
parts of the world.  
 Panama has set forth its positions in the Security 
Council. I shall therefore only refer to what was also 
suggested by the President, that is, the need to 
democratize this Organization. 
 Over the last four years, I have heard from 
countless speakers a widespread demand for the United 
Nations to finally adapt its structures, which the 
50 signatories of the original Charter designed 60 years 
ago, to the reality of an Organization with 192 Member 
States and a geopolitical situation very different from 
that which then existed. 
 It has become a ritual repeated year after year for 
every Head of State, foreign minister or ambassador to 
call, without much success, for a recrafting of the 
Organization. For myself, as is shown by the 
commitment of my country to the United Nations, for 
the fifth time in five years, I come to this podium to 
ask with the same vigour and energy for the political 
will to implement reforms. 
 Panama made a proposal, which, like all the 
others, could not be the subject of consensus. We still 
stand by it. We stand by the idea that this Organization 
must modernize itself, and soon. We cannot allow a 
situation where, in the absence of agreement, we end 
up by abandoning the spirit of reform that has inspired 
us up till now. 
  
 
08-51606 20 
 
 I propose therefore that we agree, before the end 
of the decade, upon initial fundamental reforms which 
will begin to turn the wheels of modernization. There 
are numerous examples in different parts of the world, 
as well as in my own experience as a member of the 
Government, that allow me to assure members that 
small reforms, which may appear insignificant to begin 
with, eventually lead to other, more profound reforms. 
We must start somewhere. 
 I would like to express my gratitude to the 
General Assembly for granting my country, Panama, 
the honour of non-permanent membership of the 
Security Council over the past two years. Panamanian 
diplomats and jurists contributed to the drafting of the 
Charter of the United Nations and, since that time, 
Panama’s representatives have contributed the wealth 
of their experience so that the principles which inspired 
the Charter can continue to prevail. You may rest 
assured that we will not rest until this Organization, so 
vital for peace in the world and the sole hope for 
millions of the poor, is finally endowed with a legal 
structure appropriate for the twenty-first century.